DETAILED ACTION
 	Claims 1-7 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
      The drawings are objected to because figures 5 and 7 contain shaded black and gray areas and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-3 are directed to a series of steps, and apparatus claims 4-7 are directed to a processor, a memory, and communication circuitry. Thus the claims are directed to a process and machine, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite generating an impact report, including receiving and generating steps.  
The limitations of receiving and generating, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving input related to hazard information from a first database; and generating, based on the hazard information, built environment, and demographic data, an impact report for an area.

This judicial exception is not integrated into a practical application.  The claims include a processor, a memory, and communication circuitry.  The processor, memory, and communication circuitry in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a memory, and communication circuitry amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2, 3 and 5-7 recite 
Under step 2B of the analysis, the claims include, inter alia, a processor, a memory, and communication circuitry.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0052 of the specification, “Generally, program modules may include routines, programs, components, data structures, and other types of structures that may perform particular tasks or that may implement particular abstract data types. Moreover, the techniques described herein may be practiced with other computer system configurations, including hand-held devices, 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillsbury et al (US 20100280755 A1).
As per claim 1, Pillsbury et al disclose a computer-implemented method, comprising: 
receiving input related to hazard information from a first database (i.e., Impact assessment system 680 also receives environment data from an environment data source 601, representing, for example, geographic or infrastructure environments, ¶ 0014); and
generating, based on the hazard information, built environment, and demographic data, an impact report for an area (i.e., Environment data can represent, for example, traditional natural and physical terrain features of landscape, such as elevations, rivers, lakes, oceans, seas, flood data, or geological hazards. Environment data can also represent various human-derived mapping abstractions, such as geographic boundaries (i.e., borders). Environment data can also represent various critical infrastructures, ¶ 0016, wherein The selected event and affected layers are then assessed using the impact assessment process 200 described above with regard to FIG. 2. The resultant data layer with associated impact data (i.e., the List of NewFeatures) is output at step 568, and may be used for multiple 
As per claim 2, Pillsbury et al disclose receiving input related to the demographic information from a second database (i.e., Event data 602, 603, 604 can represent, for example: natural events, such as weather, earthquakes, fire, or flood, plumes of biological or chemical releases, blasts and explosions, political, military, economic, social, infrastructure, and information systems (referred to as "PMESII"), various demographical elements, ¶ 0017).
As per claim 3, Pillsbury et al disclose determining, based on the hazard information and the demographic data, an effect of a hazard on the area (i.e., The selected event and affected layers are then assessed using the impact assessment process 200 described above with regard to FIG. 2. The resultant data layer with associated impact data (i.e., the List of NewFeatures) is output at step 568, and may be used for multiple various uses, as described above, ¶ 0044).
Claims 4-6 are rejected based upon the same rationale as the rejection of claims 1-4, respectively, since they are the system claims corresponding to the method claims.
As per claim 7, Pillsbury et al disclose monitor and assess potential impacts off a hazard on the built environment and a population associated with the demographic information by quantifying exposure of the population, assets, and infrastructure to the hazards (i.e., Environment data can represent, for example, traditional natural and physical terrain features of landscape, such as elevations, rivers, lakes, oceans, seas, flood data, or geological hazards. Environment data can also represent various human-derived mapping abstractions, such as geographic boundaries (i.e., borders). Environment data can also represent various critical infrastructures. Environment data can also represent streets, interstates, major and minor highways, bridges and tunnels, commercial ports, train stations, transit lines, or heliports. Environment data can also represent building footprints or buildings themselves. Environment data may also represent schools, large venues, day care facilities, convalescent care, cemeteries, or funeral homes. Finally, environment data may also represent people of interest, such as government leaders or law enforcement personnel, ¶ 0016. Impact assessment system 680 assesses the impact of one or more event layers from event data sources 602, 603, 604 on the environment data received from environment data source 601, according to an impact assessment process 200 (FIG. 2), ¶ 0021).

Conclusion
	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses environmental and risk assessment.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 19, 2021